DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 October, 2020 and 13 November, 2020 are being considered by the examiner.

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 30 December, 2020. The amendments have been entered and accordingly, claims 1-6 remain pending.
Further, it will be noted that, in view of the Amendments, the provisional, non-statutory double patenting rejection set forth within the Non-Final Rejection mailed on 30 September, 2020 is withdrawn, as the present application appears to, now, be patentably distinct from the co-pending application 16/477,705.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over KUCZECK (US 2017/0198978 A1 – previously filed on 13 January, 2016) in view of ENGINEERS EDGE (NPL: “Parallel and Counter Flow Designs – Heat Transfer” – Engineers Edge (July 2007)).
As to claim 1, KUCZEK discloses a heat exchanger (abstract) comprising:
a first layer(layers of channels 105 as shown in figure 1A-1C or layers of channels 103 as shown in figure 1A-1C ) and a second layer(layer of channels not being used as the first layer) that are stacked upon each other(figures 1A-1C), and exchange heat between a first fluid and a second fluid(par. 2 and 18-22), wherein
the first fluid and second fluid are fluids(par. 18-22),
the first layer comprises first flow paths(103/105) disposed in a plurality of rows and through which the first fluid flows(figures 1A-1C – of which the first layer can be seen as disposed horizontally or vertically),
the second layer comprises second flow paths(103/105 – whichever is not being used for the first layer) disposed in a plurality of rows and through which the second fluid flows(figures 1A-1C – of which the second layer can be seen as disposed horizontally or vertically),
wherein the first layer is viewed in a stacking direction of the first layer and the second layer, each of the first flow paths extend from one end portion to another end portion of the first layer in a direction crossing an arrangement direction of the first flow paths (flow paths extend between headers as provided for by par. 25 of which would be understood to be at the ends of the heat exchanger as shown in figures 1A and 1C, to which these headers are positioned at ends that traverse either the horizontal or vertically disposed layers of the first layer),
wherein the second layer is viewed in the stacking direction, each of the second flow paths extends from one end portion to another end portion of the second layer in a direction crossing an arrangement direction of the second flow paths(flow paths extend between headers as provided for by par. 25 of which would be understood to be at the ends of the heat exchanger as shown in figures 1A and 1C, to which these headers are positioned at ends that traverse either the horizontal or vertically disposed layers of the second layer), 
wherein the first fluid flow paths are disposed such that, when the first fluid is heated by the second fluid, a flow path cross sectional area of the first fluid outlet vicinity is larger than a first fluid path cross sectional area of a first upstream side portion disposed upstream of the first fluid outlet vicinity (par. 18-21), and
the first flow paths flow with the second flow paths when the first flow paths and the second flow paths are viewed in the stacking direction (par. 19-23).
However, KUCZEK does not explicitly disclose wherein the first fluid is water and the second fluid is a refrigerant, nor wherein the heat exchanger fluids along the first and second flow paths cross one another when viewed in the stacking direction.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., thermal capacity and heat transfer coefficient). Therefore, with regards to the present application, it would have been obvious for one having selected water and refrigerant as the working fluids between the different heat exchanger sections, as one having ordinary skill within the heat exchanger art knows to select the working fluids based on thermal capacity of the fluids and the heat transfer coefficient of the fluids.  
Secondly, ENGINEERS EDGE teaches that there are major drawbacks to utilizing a parallel flow heat exchanger over counter current flow heat exchanger(pg.1-2). Particularly, looking at figure 10, the parallel-flow design has two major disadvantages based on the shown temperature profile. Firstly, parallel-flow designs provide major thermal stresses due to the temperature differences at the ends of the heat exchanger, which can lead to eventual material failure. Secondly, the cold fluid never exceeds the lowest temperature of the warm fluid, which is a drawback if the purpose is to raise the temperature of the cold fluid.  More so, counter current flow heat exchangers have advantages that provide: (1) uniform temperature difference between the two fluids to minimize thermal stresses, outlet temperature of the cold fluid approaches highest temperature of the hot fluid at the inlet, and the more uniform temperature difference provides a more uniform rate of heat transfer through the heat exchanger(pg. 1-2). KUCZEK clearly is directed to heat exchanger improvements with regards to thermal stresses (par. 29), such that based on the evidence within the prior art noted by ENGINEERS EDGE, one having ordinary skill within the art would have recognized the disadvantages of having the fluids within 103 and 105 be parallel flowing, such that one fluid path has fluid flowing along an increasing cross-sectional area, while the other fluid path has fluid flowing along a decreasing cross sectional area.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KUCZEK to provide counter current flow within pathways 103 and 105, such that the fluids flow opposite along the direction at least along a pathway where the fluid flows. In doing so, the first flow paths could be provided to cross with the second flow paths when the first flow paths and the second flow paths are viewed in the stacking direction (par. 19-23 – the flow paths are counter-current to one another, such that by plain meaning of crossing (https://www.merriam-webster.com/dictionary/cross) which includes running opposed to or counter to is therefore taught by KUCZEK, as modified, such that the first and second flow paths, when viewed in the stacking direction are counter current/opposed to one another).

As to claim 2, KUCZEK, as modified, further teaches wherein the first flow paths are merged such that a number of first flow paths at the first fluid outlet vicinity is less than a number of first flow paths at the first upstream side portion (par. 25 – end header can be considered as a single merged section at the outlet vicinity of the first fluid paths, while the upstream side portion is that shown of a plurality of fluid paths in figure 1A/1C).

As to claim 3, KUCZEK discloses a heat exchanger (abstract) comprising:
a first layer(layers of channels 105 as shown in figure 1A-1C or layers of channels 103 as shown in figure 1A-1C ) and a second layer(layer of channels not being used as the first layer) that are stacked upon each other(figures 1A-1C), and exchange heat between a first fluid and a second fluid(par. 2 and 18-22), wherein
the first fluid and second fluid are fluids(par. 18-22),
the first layer comprises first flow paths(103/105) disposed in a plurality of rows and through which the first fluid flows(figures 1A-1C – of which the first layer can be seen as disposed horizontally or vertically),
the second layer comprises second flow paths(103/105 – whichever is not being used for the first layer) disposed in a plurality of rows and through which the second fluid flows(figures 1A-1C – of which the second layer can be seen as disposed horizontally or vertically),
wherein the first layer is viewed in a stacking direction of the first layer and the second layer, each of the first flow paths extend from one end portion to another end portion of the first layer in a direction crossing an arrangement direction of the first flow paths (flow paths extend between headers as provided for by par. 25 of which would be understood to be at the ends of the heat exchanger as shown in figures 1A and 1C, to which these headers are positioned at ends that traverse either the horizontal or vertically disposed layers of the first layer),
wherein the second layer is viewed in the stacking direction, each of the second flow paths extends from one end portion to another end portion of the second layer in a direction crossing an arrangement direction of the second flow paths(flow paths extend between headers as provided for by par. 25 of which would be understood to be at the ends of the heat exchanger as shown in figures 1A and 1C, to which these headers are positioned at ends that traverse either the horizontal or vertically disposed layers of the second layer), 
wherein the second fluid flow paths are disposed such that, when the first fluid is cooled by the second fluid, a flow path cross sectional area of the second fluid outlet vicinity is larger than a second fluid path cross sectional area of a second upstream side portion disposed upstream of the second fluid outlet vicinity (par. 18-21), and
the first flow paths flow with the second flow paths when the first flow paths and the second flow paths are viewed in the stacking direction (par. 19-23).
However, KUCZEK does not explicitly disclose wherein the first fluid is water and the second fluid is a refrigerant, nor wherein the heat exchanger fluids along the first and second flow paths cross one another when viewed in the stacking direction.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., thermal capacity and heat transfer coefficient). Therefore, with regards to the present application, it would have been obvious for one having selected water and refrigerant as the working fluids between the different heat exchanger sections, as one having ordinary skill within the heat exchanger art knows to select the working fluids based on thermal capacity of the fluids and the heat transfer coefficient of the fluids.  
Secondly, ENGINEERS EDGE teaches that there are major drawbacks to utilizing a parallel flow heat exchanger over counter current flow heat exchanger(pg.1-2). Particularly, looking at figure 10, the parallel-flow design has two major disadvantages based on the shown temperature profile. Firstly, parallel-flow designs provide major thermal stresses due to the temperature differences at the ends of the heat exchanger, which can lead to eventual material failure. Secondly, the cold fluid never exceeds the lowest temperature of the warm fluid, which is a drawback if the purpose is to raise the temperature of the cold fluid.  More so, counter current flow heat exchangers have advantages that provide: (1) uniform temperature difference between the two fluids to minimize thermal stresses, outlet temperature of the cold fluid approaches highest temperature of the hot fluid at the inlet, and the more uniform temperature difference provides a more uniform rate of heat transfer through the heat exchanger(pg. 1-2). KUCZEK clearly is directed to heat exchanger improvements with regards to thermal stresses (par. 29), such that based on the evidence within the prior art noted by ENGINEERS EDGE, one having ordinary skill within the art would have recognized the disadvantages of having the fluids within 103 and 105 be parallel flowing, such that one fluid path has fluid flowing along an increasing cross-sectional area, while the other fluid path has fluid flowing along a decreasing cross sectional area.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KUCZEK to provide counter current flow within pathways 103 and 105, such that the fluids flow opposite along the direction at least along a pathway where the fluid flows. In doing so, the first flow paths could be provided to cross with the second flow paths when the first flow paths and the second flow paths are viewed in the stacking direction (par. 19-23 – the flow paths are counter-current to one another, such that by plain meaning of crossing (https://www.merriam-webster.com/dictionary/cross) which includes running opposed to or counter to is therefore taught by KUCZEK, as modified, such that the first and second flow paths, when viewed in the stacking direction are counter current/opposed to one another).

As to claim 4, KUCZEK, as modified, further teaches wherein the second flow paths are merged such that a number of second flow paths at the second fluid outlet vicinity is less than a number of second flow paths at the second upstream side portion (par. 25 – end header can be considered as a single merged section at the outlet vicinity of the second fluid paths, while the upstream side portion is that shown of a plurality of fluid paths in figure 1A/1C).

As to claim 5, KUCZEK, as modified, further teaches wherein the second flow paths are branched such that a number of second flow paths at the second fluid outlet vicinity is larger than a number of second flow paths at the second upstream side portion (par. 25 – end header can be considered as a single merged section at the inlet vicinity of the second fluid paths in figure 1A/1C, while the upstream side portion is that shown of a single header of which is merged prior to fluid entry into the branched passageways).

As to claim 6, KUCZEK, as modified, provides two fluid passages within the first and second layers (103/105), and wherein the fluid flow is able to be counter-current to one another (see rejection of claim 1).
As noted previously, ENGINEERS EDGE teaches that there are major drawbacks to utilizing a parallel flow heat exchanger over counter current flow heat exchanger(pg.1-2). Particularly, looking at figure 10, the parallel-flow design has two major disadvantages based on the shown temperature profile. Firstly, parallel-flow designs provide major thermal stresses due to the temperature differences at the ends of the heat exchanger, which can lead to eventual material failure. Secondly, the cold fluid never exceeds the lowest temperature of the warm fluid, which is a drawback if the purpose is to raise the temperature of the cold fluid.  More so, counter current flow heat exchangers have advantages that provide: (1) uniform temperature difference between the two fluids to minimize thermal stresses, outlet temperature of the cold fluid approaches highest temperature of the hot fluid at the inlet, and the more uniform temperature difference provides a more uniform rate of heat transfer through the heat exchanger(pg. 1-2). KUCZEK clearly is directed to heat exchanger improvements with regards to thermal stresses (par. 29), such that based on the evidence within the prior art noted by ENGINEERS EDGE, one having ordinary skill within the art would have recognized the disadvantages of having the fluids within 103 and 105 be parallel flowing, such that one fluid path has fluid flowing along an increasing cross-sectional area, while the other fluid path has fluid flowing along a decreasing cross sectional area.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KUCZEK to provide counter current flow within pathways 103 and 105, such that the fluids flow opposite along the direction at least along a pathway where the fluid flows each move from a smaller cross sectional area pathway at the inlet to a larger cross sectional area pathway at the outlet for the reasons pertaining to counter current flow conditions over parallel flow conditions within a heat exchanger, as required by the claims.

Response to Arguments
Applicant's arguments filed 30 December, 2020 have been fully considered but they are not persuasive. 
As to pages 5-7, the Applicant alleges patentability of the claimed invention, as KUCZEK provides the parallel flow of the fluids, and there is no apparent rational that would have lead one having ordinary skill within the art to combine and/or modify KUCZEK and EDGE to reach the claimed invention. However, the Examiner disagrees with Applicant’s assertions. Namely, looking at the definition of cross, the plain meaning provides that the fluids may be opposed to or counter to one another. EDGE reasonably teaches that counter-current heat exchangers are known and have numerous advantages over parallel flow heat exchangers, such as that taught by KUCZEK. Due to the advantages of the counter-current flow heat exchangers, it would have been obvious for one having ordinary skill within the art to provide that the heat exchanger could be modified to provide the fluids flow counter currently to one another. In doing so, this provides that the fluid flows within the first and second flow channels (103/105) are opposed and counter to one another, so as to provide that the fluid flows are cross one another, as required by the claims. The Examiner is not persuaded to Applicant’s assertions and allegations for this reason, and maintains the rejection of the present invention under 35 U.S.C. 103, in view of the teachings of KUCZEK and EDGE.
At page 7, Applicant alleges the dependent claims of claim 1, and independent claim 3 which incorporates similar amendments, are patentable. However, the Examiner is not persuaded to the patentability of claim 1, and further claim 3, as noted above, and therefore, maintains the rejection of the present invention under 35 U.S.C. 103, in view of the teachings of KUCZEK and EDGE

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/25/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763